 Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 1 of 6 PageID #:21574



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


  IN RE CRASH OF ETHIOPIAN
  AIRLINES FLIGHT ET 302
                                                     MASTER COMPLAINT
  MARGARET WANJIKU KARANJA,
  Administrator and Personal Representative of
  the Intestate Estate of HELEN WAITHIRA             Lead Case No.:     19-cv-02170
  KARANJA, deceased.
                                                     Original Case No.: 19-cv-02270
                                                     Honorable Judge Jorge L. Alonso
         v.


  THE BOEING COMPANY, a Delaware
  corporation;
  ROSEMOUNT AREOSPACE, INC., a
  Delaware corporation;
  ROCKWELL COLLINS, INC., a Delaware
  corporation,


         Defendants.




  JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE
                  AND APPROVAL OF SETTLEMENT
       Plaintiff, MARGARET WANJIKU KARANJA, Administrator and Personal Representative

of the Intestate Estate of HELEN WAITHIRA KARANJA, deceased, through her undersigned

attorneys, moves this Court for an Order approving the settlement with Defendants, The Boeing

Company, Rockwell Collins, Inc., and Rosemount Aerospace, Inc., relating to the death of HELEN

WAITHIRA KARANJA, and in support thereof states:


                                                 1
Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 2 of 6 PageID #:21575



                                            FACTS


 1. Plaintiff’s decedent, HELEN WAITHIRA KARANJA, was a passenger on board a Boeing

    737-MAX 8 commercial aircraft, registration ET-AVJ being operated by Ethiopian Airlines as

    Flight ET 302 (“the Subject Aircraft”) that departed March 10, 2019 from Addis Ababa Bole

    International Airport, Ethiopia with a destination of Jomo Kenyatta International Airport in

    Nairobi, Kenya.

 2. This matter is a wrongful death and survival action arising out of the death of Plaintiff’s

    decedent following the crash of the Subject Aircraft shortly after takeoff on March 10, 2019.

                            PLAINTIFF’S ALLEGATIONS

 3. Plaintiff filed a complaint sounding in products liability and negligence against all Defendants.

    Plaintiff has specifically alleged that Boeing designed, assembled, manufactured, sold and

    delivered the Subject Aircraft to Ethiopian Airlines on or about November of 2018 and that

    the Subject Aircraft had a flight control anti-stall system (“MCAS”) that automatically and

    erroneously pushed its nose downward causing it, without command from pilots, to go into

    an unexpected and uncontrolled nose-down position. Plaintiff has further alleged that Boeing

    failed to warn of the defect and failed to provide proper pilot instruction to enable them to

    formulate a proper response to such an event and was otherwise negligent.

 4. Plaintiff has alleged that as a direct and proximate result of Subject Aircraft’s unreasonably

    dangerous and defective MCAS system and Defendants’ own negligent acts and/or omissions

    the Subject Aircraft violently crashed shortly after takeoff causing the death of Plaintiff’s

    decedent and all other souls onboard the Subject Aircraft.

 5. Plaintiff has alleged that as a direct and proximate result of the dangerous and defective

    condition of its Subject Aircraft and Defendants’ own negligent acts and/or omissions, the

    lawful heirs of HELEN WAITHIRA KARANJA suffered loss of economic support and the

                                                2
Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 3 of 6 PageID #:21576



    loss of care, comfort, companionship, guidance and society of decedent and suffered great

    mental anguish, grief, bereavement and sorrow.

 6. The undersigned counsel for Plaintiffs are independent attorneys who represent the interests

    of Plaintiff and Decedent’s heirs, including the minor heir, who has investigated, and is familiar

    with, the facts of this matter, including Plaintiff’s claims, damages, Defendant’s defenses and

    positions, relevant legal authorities, and evidence.        Plaintiff’s counsel has adequately

    investigated and evaluated all aspects of this matter on behalf of Decedent’s minor child,

    C.M.W.


                                    PLAINTIFFS’ DAMAGES


 7. HELEN WAITHIRA KARANJA is survived by her minor daughter, C.M.W., age 16, her

    adult sister, Margaret Wanjiku Karanja, age 40, and her adult brother, James Gitau Karanja,

    age 25.

 8. HELEN WAITHIRA KARANJA was 35 years old at the time of her death. She lived in

    Vienna, Austria and was working in retail sales at the time of her death. She was attending

    college courses in accounting to enhance her skills so as to better enable her to support her

    minor daughter, C.M.W. and family. Helen had been separated from C.M.W. for several years

    before her death but had remained in close contact with her. On March 10, 2019, Helen was-

    at long last-returning to Kenya to reunite with C.M.W. and bring her back to Austria. Helen

    was on the last leg of her journey when ET-302 crashed shortly after takeoff for the short trip

    from Ethiopia to Kenya. C.M.W. was waiting for her at the airport. Through the years, Helen

    also remained in close contact with Margaret and James and regularly sent funds home to help

    support them. All have suffered immense mental anguish, grief, bereavement, and sorrow

    because of Helen’s death.


                                                3
Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 4 of 6 PageID #:21577



                                DEFENDANTS’ DEFENSES
 9. Defendants deny the Subject Aircraft was defective, deny any act or omission on their part

    was negligent or proximately caused the crash of the Subject Aircraft and deny Plaintiffs

    suffered damages to the extent claimed by them.


                               SETTLEMENT AGREEMENT

 10. On October 7, 2020 Plaintiff’s counsel and Defendants’ counsels engaged in a full day

    mediation session with the Honorable Judge Donald P. O’Connell (Ret). The parties could

    not reach an accord but continued their work with Judge O’Connell and ultimately agreed to

    settle and end this litigation in February 2021.

 11. As a condition precedent to the settlement, Plaintiffs and their counsel have agreed to keep

    the terms of this settlement confidential. Specific information regarding the settlement

    amount, attorneys’ fees, reimbursable costs and the net due the estate will be

    submitted under seal to the Court.

 12. In negotiating this settlement, Plaintiff’s counsel considered the totality of the circumstances

    including but not limited to the uncertainty involving choice of law, damages and precisely

    when the matter will proceed to trial.

 13. Judge O’Connell has served as mediator in dozens of other cases arising out of the Lion Air

    crash in 2018 as well as the crash of the Subject Aircraft in March 2019. He is of the belief,

    given the totality of the circumstances, that this settlement is both fair and reasonable.

 14. Plaintiff’s Florida counsel, Carlos A. Velasquez, is a Board Certified Civil Trial Lawyer as

    designated by the Florida Bar, has thirty-three years of experience representing families who

    have lost loved ones in international air crashes, and has extensive litigation experience in

    wrongful death matters generally. Plaintiff’s Illinois counsel, Lawrence T. Ruder, has forty

    years’ experience representing individuals who have suffered catastrophic injury and has

                                                4
 Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 5 of 6 PageID #:21578



       extensive litigation experience representing families in wrongful death matters. Plaintiff’s

       counsels strongly believe, given the totality of the circumstances, that this settlement - the

       details of which will be disclosed under seal to the Court - is fair and reasonable.

   15. Plaintiff’s Texas co-counsel, Laban Opande, speaks fluent Swahili, knows decedent’s family,

       has spent time with and has provided extensive legal counsel to them since March 10, 2019.

       Mr. Opande recently met with the Decedent’s family, explained all aspects of this litigation

       and reviewed the terms of this settlement with them in great detail. Mr. Opande independently

       believes this settlement is fair and reasonable under the circumstances and has shared this

       opinion with Decedent’s lawful heirs. They agree and have instructed Plaintiff’s counsels to

       accept the settlement offered by Defendants and seek the Court’s approval of same.


WHEREFORE, the Parties pray this Court enter an Order:

   1. Finding the undersigned attorneys are independent attorneys adequately representing the
       interests of the minor Plaintiff C.M.W. and who are competent to represent the interests of
       Decedent’s minor plaintiff and her next of kin who are all members of the same family;
   2. Approving the settlement of all claims against Defendants on behalf of Decedent’s minor
       daughter, C.M.W., and her lawful adult heirs;
   3. Dismissing this action with prejudice and without costs against Defendants;
   4. Providing Plaintiff with such other and further relief as this Court deems just.

   Dated: March 31, 2021                               Respectfully Submitted,

   /s/ Lawrence T. Ruder                               /s/ Dan K. Webb
   One of Plaintiff’s Attorneys                        Dan K. Webb
                                                       DWebb@Winston.com
   RUDER LAW, LLC                                      Christopher B. Essig
   300 Saunders Road, Suite 200                        CEssig@Winston.com
   Riverwoods, Illinois 60015                          Julia M. Johnson
   (312) 481-7007                                      Jmjohnson@Winston.com
   lruder@ruderlaw.net                                 Winston & Strawn LLP
   ARDC # 3126379                                      35 W. Wacker Drive
                                                       Chicago, IL 60601-9703
   Velasquez Dolan, P.A.                               (312) 558-5600
   Carlos A. Velasquez, Esq.                           Attorneys for Defendant, The Boeing Company

                                                 5
  Case: 1:19-cv-02170 Document #: 1077 Filed: 03/31/21 Page 6 of 6 PageID #:21579



    101 North Pine Island Road – Suite 201
    Plantation, Florida 33324
    (954) 382-0533
    cvelasquez@vdtriallawyers.com
    Florida Bar No.: 201708

   The Opande Law Firm
   Laban Opande, Esq.
   9494 SW Freeway, Suite 300
   Houston, Texas 77074
   (713) 721-1300
   laban@opandelaw.com
   Texas Bar No.: 24053786


                                         CERTIFICATE OF SERVICE

I, Lawrence T. Ruder, certify that on March 31, 2021, I electronically filed the foregoing Joint Motion for
Dismissal of Plaintiffs’ Claims With Prejudice and Approval of Settlement with the Clerk of the Court
using the CM/ECF system, which will send notice of such filing to all defense counsel of record.



                                                  /s/ Lawrence T. Ruder




                                                     6
